Case 2:20-cv-03272-SDW-LDW Document 20 Filed 02/18/21 Page 1 of 4 PagelD: 188

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ABANTE ROOTER AND PLUMBING,

INC., a California corporation, and TERRY
FABRICANT, individually and on behalf of Case No. 2:20-cv-03272-SDW
all others similarly situated,

Plaintiffs,
STIPULATION OF DISMISSAL
v.

CREDITORS RELIEF, LLC, a New Jersey
corporation,

Defendant.

 

 

STIPULATION OF DISMISSAL
Plaintiffs Abante Rooter and Plumbing (“Abante”) and Terry Fabricant (“Fabricant”)
(collectively “Plaintiffs”) and Defendant Creditors Relief, LLC (“Defendant” or “Creditors”), by
and through their respective counsel, hereby file this stipulation of voluntary dismissal with
prefudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi) of all claims brought by Plaintiffs in the
above-captioned case, with each side bearing its own costs and fees. None of the rights of any
putative class members other than Plaintiff have been released or are otherwise affected by this

dismissal. This dismissal resolves the entire action.

Dated: February 17, 2021 By: /s/ Patrick H. Peluso

Patrick H. Peluso
ppeluso@woodrowpeluso.com
Wooprow & PELUSO, LLC

3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0676
Facsimile: (303) 927-0809
Case 2:20-cv-03272-SDW-LDW Document 20 Filed 02/18/21 Page 2 of 4 PagelD: 189

Dated: February 17, 2021

Counsel for Plaintiffs

  

/
By: /s/

David Graff

GRAFF SILVERSTEIN LLP

3 Middle Patent Road

Armonk, NY 10504

914-844-5939

Email: dgraff@graffsilversteinllp.com

Counsel for Defendant
Case 2:20-cv-03272-SDW-LDW Document 20 Filed 02/18/21 Page 3 of 4 PagelD: 190

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ABANTE ROOTER AND PLUMBING,

INC., a California corporation, and TERRY
FABRICANT, individually and on behalf of Case No. 2:20-cv-03272-SDW
all others similarly situated,

Plaintiffs,
STIPULATION OF DISMISSAL
Vv.

CREDITORS RELIEF, LLC, a New Jersey
corporation,

Defendant.

 

 

STIPULATION OF DISMISSAL
Plaintiffs Abante Rooter and Plumbing (“Abante”) and Terry Fabricant (“Fabricant”)
(collectively “Plaintiffs”) and Defendant Creditors Relief, LLC (‘Defendant” or “Creditors”), by
and through their respective counsel, hereby file this stipulation of voluntary dismissal with
prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi) of all claims brought by Plaintiffs in the
above-captioned case, with each side bearing its own costs and fees. None of the rights of any
putative class members other than Plaintiff have been released or are otherwise affected by this

dismissal. This dismissal resolves the entire action.

Dated: February 17, 2021 By: /s/ Patrick H. Peluso

Patrick H. Peluso
ppeluso@woodrowpeluso.com
Wooprow & PELUSO, LLC

3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0676
Facsimile: (303) 927-0809
Case 2:20-cv-03272-SDW-LDW Document 20 Filed 02/18/21 Page 4 of 4 PagelD: 191

Dated: February 17, 2021

 

David Graff

GRAFF SILVERSTEIN LLP

3 Middle Patent Road

Armonk, NY 10504

914-844-5939

Email: dgraff@graffsilversteinllp.com

Counsel for Defendant
